Citation Nr: 9907208	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of April and July 1991 rating decisions of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an October 1989 decision, the Board upheld the 
severance of service connection for PTSD.  

2.  Evidence received subsequent to the October 1989 decision 
of the Board is cumulative or redundant of evidence that was 
before the Board in October 1989, does not bear directly and 
substantially on the specific matter under consideration, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1989 Board decision denying restoration of 
service connection for PTSD is final.  38 U.S.C.A. § 7103 
(West 1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the October 1989 Board decision 
denying restoration of service connection for PTSD is not new 
and material, and the veteran's claim for service connection 
for PTSD has not been reopened.  38 U.S.C.A. § 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).  With regard to the 
second criterion, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).

"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  However, where VA 
determines from the evidence that the veteran did not engage 
in combat with the enemy or where the veteran, even if he did 
engage in combat, is claiming stressors not related to 
combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by "credible supporting evidence" and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. at 98.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of Appeals 
for Veterans Claims (Court) provided a standard, adopted from 
a district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174; see 38 C.F.R. § 3.156 (1998).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  Therefore, the Federal Circuit overruled 
the Colvin test for the purposes of reopening claims for the 
award of veterans' benefits and stated that the whether new 
evidence is material must be evaluated "under the proper, 
regulatory standard."  Hodge, 155 F.3d at 1362, 1364.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  Hodge, 155 F.3d at 
1359-60.  The Federal Circuit stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the Court stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in 1989 consists of (1) additional medical 
reports showing a diagnosis of PTSD, including one report by 
a VA doctor who had examined the veteran prior to the Board's 
1989 decision and who at that time had ruled out a diagnosis 
of PTSD; (2) copies of Army orders which the veteran alleges 
show he was sent home from Vietnam for about 45 days in 
September-October 1967 because he had a nervous breakdown; 
and (3) a statement from the veteran, received by the RO in 
April 1998, describing the stressful events that he 
experienced in service.

With regard to Item (1) above, the Board notes that there 
were medical reports before the Board in 1989 that showed 
diagnoses of PTSD at that time.  The primary issue or 
"specific matter" for the Board in 1989 in determining 
whether service connection for PTSD was properly severed by 
the RO in the rating decision before it on appeal was not 
whether there were current diagnoses of PTSD of record -- as 
there clear were -- but rather whether the veteran's 
allegations of the stressful events that he experienced in 
service were corroborated by supporting evidence.  (Although 
the Board, in 1989, did not yet have the benefit of the 
Court's subsequent jurisprudence regarding service connection 
for PTSD, the Board essentially denied the claim because the 
veteran's service records showed that he was not a combat 
veteran and the evidence of record, including reports 
obtained from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly United States Army and 
Joint Services Environmental Support Group (ESG)), did not 
provide credible supporting evidence that the stressful 
events alleged by the veteran actually occurred.)  Therefore, 
because there were medical reports of current diagnoses of 
PTSD before the Board in 1989, the Board concludes that 
additional medical reports showing diagnoses of PTSD rendered 
since the Board's 1989 decision do not constitute new 
evidence but rather are cumulative or redundant of matter 
already shown in 1989, i.e., that the veteran has been 
diagnosed with PTSD.  In so concluding, the Board notes that 
the report of the VA doctor changed his mind about the 
diagnosis and who now has diagnosed PTSD whereas prior to 
1989 the doctor had ruled out PTSD is of no special 
significance in this regard because, as explained above, the 
veteran's claim was not denied by the Board in 1989 for lack 
of a current diagnosis of PTSD.  Because the additional 
medical reports (Item (1)) are cumulative or redundant, the 
Board concludes that they are not "new" evidence for the 
purpose of reopening the claim as contemplated by section 
3.156.

Concerning Item (2) -- the copies of Army orders -- the Board 
notes that a document with the heading, Headquarters, 28th 
Artillery Group (Air Defense), Selfridge Air Force Base, 
Michigan 48045, Special Orders Number 161, dated September 
25, 1967, shows that the veteran, who was attached to Task 
Force Oregon in 1967 as shown by this document as well as the 
veteran's service personnel records, was to be attached to 
the 28th Artillery Group for an indefinite period for the 
purpose of "[p]ending decision of hardship discharge."  A 
similar document, Special Orders Number 171, dated October 2, 
1967, states with regard to certain individuals, including 
the veteran, "Relief from Attachment and rtn parent org 
dir".  This document shows that the veteran was released 
from the 28th Artillery Group, effective October 10, 1967, 
and returned to Task Force Oregon.  The veteran has alleged 
that these orders show that he was sent home to the United 
States from Vietnam for about 45 days because he had had a 
nervous breakdown.

The Board concludes that this evidence, while new, is not 
material because it does not bears directly or substantially 
on the specific matter at issue in this case -- which is 
whether the stressful events which the veteran alleges he 
experienced in Vietnam actually occurred.  Concerning this, 
the Board notes that he has not submitted any evidence in 
support of his allegations that the Army sent him home on a 
"hardship" discharge -- as opposed to a "medical" 
discharge or as opposed to sending him to an Army hospital 
for treatment -- because he had a nervous breakdown in 
service.  In this regard, his service medical records are in 
the claims file and reflect no complaints or findings 
relevant to a nervous breakdown.  Rather, on the separation 
examination report, the veteran checked "no" to having or 
having ever had "depression or excessive worry" or 
"nervous trouble of any sort."  Accordingly, the Board 
concludes that the Army orders (Item (2)), while new 
evidence, do not bear directly or substantially on the 
specific matter at issue in this case and that they are not 
so significant that they must be considered to fairly decide 
the merits of the claim.

Regarding Item (3), a statement from the veteran, received by 
the RO in April 1998, describing the stressful events that he 
experienced in service, the Board notes that while this item 
addresses the specific matter at issue in this case -- the 
stressors experienced in service -- the statement is largely 
redundant of statements of the veteran already of record at 
the time of the Board's decision in 1989.  At that time, the 
Board also reviewed detailed records from the USASCRUR 
(formerly ESG) which were obtained based on the veteran's 
statements and descriptions about events that he experienced 
in Vietnam and where he served and when.  To the extent that 
the veteran's April 1998 statement is not redundant the 
statements that were before the Board in 1989, the Board 
concludes that they are too vague to "contribute to a more 
complete picture of the circumstances surrounding" the 
stressful events the veteran experienced in service that 
would warrant referral to the USASCRUR for development of 
evidence that could possibly supply the credible supporting 
evidence needed for the alleged stressors.  Hodge, 155 F.3d 
at 1363.  Accordingly, the Board concludes that the April 
1998 statement is in large part not "new" and to the extent 
that it is, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  


ORDER

New and material evidence not having been submitted, service 
connection for PTSD is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


